Citation Nr: 0706046	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  04-07 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for status 
post laparotomy with duodenal ulcers.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from August 1941 to March 
1946.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision in 
which the RO denied the veteran's claim of a rating in excess 
of 20 percent for the service-connected status post 
laparotomy with duodenal ulcers.  In February 2003, the 
veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in March 2004, and the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in March 2004.

In June 2006, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record. 

In February 2007, the undersigned granted the veteran's 
motion to advance this appeal on the Board's docket, under 
the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2006).

For the reason expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.

REMAND

The Board's review of the claims file reveals that additional 
RO action on the claim on appeal is warranted.  

The veteran's service-connected status post laparotomy with 
duodenal ulcers is rated as 20 percent disabling under 
Diagnostic Code (DC) 7305.  Under DC 7305, a 20 percent 
rating is assigned for a moderate duodenal ulcer with 
episodes of recurring symptoms several times a year.  A 40 
percent rating is assigned for moderately severe duodenal 
ulcer, less than severe, but with impairment of health 
manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year. 

The most recent VA examination report regarding the veteran's 
service-connected status post laparotomy with duodenal ulcers 
is dated in June 2002.  That report indicated that no medical 
records were available to the examiner for review prior to 
the examination.  

While the veteran testified that he thought his last VA 
examination was in 2004, the record indicates that it was in 
2002.  He also testified that his service-connected ulcer 
disability had worsened since his last examination, to now 
include related weight loss and anemia.  

To ensure that the record reflects the current severity of 
the disability, the Board finds that a more contemporaneous 
examination, with findings responsive to the applicable 
rating criteria, is needed to properly evaluate the service-
connected disability under consideration.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the veteran with a thorough and contemporaneous 
medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (an examination too remote for rating purposes 
cannot be considered contemporaneous").  The examination 
should include a review of the veteran's claims file and past 
clinical history, with particular attention to the severity 
of present symptomatology, as well as any significant 
pertinent medical history since his June 2002 examination.  
See also 38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  

Accordingly, the RO should arrange for the veteran to undergo 
VA gastroenterology examination, by a physician, at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report to the scheduled examination, 
without good cause, shall result in a denial of the claim for 
increase.  See 38 C.F.R. § 3.655(b) (2006).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination(s), the RO must obtain and associate 
with the claims file copies of any notice(s) of the date and 
time of the examination sent to the veteran by the pertinent 
VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
New York VA Medical Center (VAMC) dated from September 2000 
to March 2004.  The veteran testified that he continues to 
receive treatment for the ulcer condition.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records since March 2004, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2004) as 
regards requests for records from Federal facilities. 

The RO should also give the veteran another opportunity to 
provide information and/or evidence pertinent to the claim on 
appeal, explaining that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 2005) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).   The RO should also invite the appellant to submit 
all pertinent evidence in his possession, and ensure that its 
notice to the appellant meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)-specifically as regards disability ratings and 
effective dates-as appropriate.  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the New 
York VAMC all outstanding pertinent 
records of evaluation and/or treatment of 
the veteran's service-connected status 
post laparotomy with duodenal ulcers from 
March 2004 to the present.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
request that the veteran submit all 
evidence in his possession, and ensure 
that its letter meets the requirements of 
Dingess/Hartman (cited to above), 
specifically as regards disability 
ratings and effective dates, as 
appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA gastroenterology examination, by 
physician, at an appropriate VA medical 
facility. 

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail and correlated to a 
specific diagnosis.

The physician should render specific 
findings as to whether the veteran's 
duodenal ulcer disease results in 
impairment of health manifested by anemia 
and weight loss; or recurrent 
incapacitating episodes averaging 10 days 
or more in duration at least four times a 
year.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for a 
rating in excess if 20 percent for status 
post laparotomy with duodenal ulcers.  If 
the veteran fails, without good cause, to 
report to the scheduled examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate the 
claim on appeal in light of all pertinent 
evidence and legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


